Motion to dismiss appeal granted unless the record is perfected and filed by July 15, 1957 and appellant is ready to argue or submit at the September, 1957 Term. The court has heretofore allowed appellant to prosecute the appeal from a decision of the unemployment insurance appeal board on one typewritten record and on typewritten briefs. The proposed record presented to the clerk by appellant was not in proper form and has not been received. The Attorney-General has offered to assist appellant in getting together the material technically necessary for a proper record. This assistance should be accepted by appellant; or if not accepted, appellant should examine the rules and himself prepare a record within the time herein allowed. Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.